United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 14-3043                                                 September Term, 2018
                                                                    1:10-cr-00334-RCL-1
                                                       Filed On: June 25, 2019
In re: Sealed Case,


      BEFORE:         Henderson and Griffith, Circuit Judges; Sentelle, Senior Circuit
                      Judge




         UNDER SEAL OPINION
       NOT AVAILABLE TO PUBLIC